DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 10/31/2022 has been entered and made of record.
3.	Claims 1-5, 10, 14, 18, 22 and 27-30 have been amended.
4.	Claims 1-30 are currently pending.

Response to Arguments
5.	The applicant's arguments filed on 10/31/2022 regarding claims 1-30  have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims. A response is considered necessary for applicant’s arguments/remarks since the cited references, in particular Shi reference will continue to be used to meet newly amended limitations.
Regarding claims 1, 18, 22 and 27, the applicant argued that Shi does not disclose amended claimed limitation “wherein the indication occurs within a first time range corresponding to a first uplink transmission occasion and within a second time range corresponding to a second uplink transmission occasion” (Applicant, page 14-15, Remarks Made in an Amendment dated 10/31/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Clarification:
SHI et al. (US 2018/0027575 A1), hereinafter “Shi”:
As a support of evidence, Shi discloses:
“In step 202: the base station configures the at least two terminals to transmit the uplink data without grant on the shared resources. Here, the autonomous transmission refers to a transmission mode in which dedicated resources scheduled and allocated by the base station dynamically are not used and transmission of the uplink data is completed without grant by using the shared resources, without being subject to instruction of dynamic scheduling control signaling of the base station” (Fig. 2, paragraph [0057]).  
“In an exemplary embodiment, the base station allocates the shared resources for transmitting the uplink data to all the terminals in the cell using control channel scheduling system information block (SIB) information of a control channel scheduling system scrambled by a system information-radio network temporary identifier (SI-RNTI); and the base station allocates the shared resources for transmitting the uplink data to the group of terminals in the cell using control channel scheduling group information or SIB information scrambled by a group radio network temporary identifier (G-RNTI) or SI-RNTI” (paragraph [0063]).  
“In an exemplary embodiment, when the shared resources contain the temporary resources, before the temporary resources are not activated or after usage limited time is exceeded after activation of the temporary resources, terminals requiring low delay transmission use only the shared resources except the temporary resources to send the uplink data. The temporary resources refer to standby resources in the shared resources, and they are also shared resources, but need to be activated when used ” (paragraph [0064]).  
“In an exemplary embodiment, when the shared resources contain the temporary resources, before the temporary resources are not activated or after usage limited time is exceeded after activation of the temporary resources, terminals requiring low delay transmission use only the shared resources except the temporary resources to send the uplink data. The temporary resources refer to standby resources in the shared resources, and they are also shared resources, but need to be activated when used ” (paragraph [0095]).  
“After the base station allocates the shared resource, the terminals requiring low delay transmission transmit the uplink data without grant in the shared resource regions, terminals 1-10 all send the uplink data on a sub-frame n, and select 1, 2, 4 or 8 PRBs according to the size of respective data packet using different frequency domain resource units. The base station receives the data in the shared resource regions and detects that collision conflicts occur in 80% of the resources in the shared resource regions, and confirms through identification information of each UE that the serial numbers of the terminals are 4-10, and collision occurs in all or part of their uplink data information” (paragraph [0096]).  
“At this point, the delay priorities of the terminals 1-10 are all higher, in order to guarantee delay requirements, re-allocating the shared resources will generate the larger delay, and therefore, the physical layer signaling will be used on a sub-frame n+1 to activate the temporary resources for the group of terminals. The physical layer signaling DCI contains at least 1 bit information for activating the temporary resources, and the using time of the temporary resources after the activation will be a fixed value 10 ms. Thereafter, the terminals receiving the physical layer signaling may use both the temporary and the original shared resources to re-transmit the uplink data on a sub-frame n+2” (paragraph [0097]).  
Accordingly, Shi discloses that the terminal receives the indication (DCI contains 1 bit information for activating the temporary resources) on: 
(1) a subrame n+1 which is within a first time range corresponding to a first uplink transmission occasion (original shared resources to re-transmit the uplink data on a subframe n+2) and 
(2) within a second time range corresponding to a second uplink transmission occasion (temporary resources to re-transmit the uplink data on a subframe n+2).
 Clearly, Shi teaches amended claim “wherein the indication occurs within a first time range corresponding to a first uplink transmission occasion and within a second time range corresponding to a second uplink transmission occasion”.
Regarding claim 12, applicant further argued that cited reference Kar Kin Au does not disclose claimed limitation “the indication indicates a resource pool of the multiple resource pools” ((Applicant, page 14-15, Remarks Made in an Amendment dated 10/31/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Clarification:
Kar Kin Au et al. (US 2014/0254544 A1), hereinafter “Kar”:
As a support of evidence, Kar discloses:
“Multiple CTU access regions (e.g., as illustrated in FIG. 2) allow each CTU access region to be categorized differently to provide different types of service to varying UE types. For example, the CTU access regions may be categorized to support different quality of service (QoS) levels, different UE configurations (e.g., in situations of carrier aggregation), different UE subscribed levels of service, different UE geometries, or a combination thereof. Furthermore, each CTU access region may be configured to support a different number of UEs. The size of each CTU access region may vary depending on the expected number of UEs using the region. For example, the size of a CTU access region may be based the history of loading in the CTU access region (such as the number of UEs), UE collision probability estimations, and/or measured UE collisions over a period of time” (paragraph [0028]).  
“Various embodiments enable grant-free transmissions through the inclusion of mechanisms for collision avoidance through UE to CTU mapping/re-mapping and collision resolution through asynchronous HARQ. For a UE to successfully perform uplink transmissions in a grant-free scheme, the UE must determine a CTU on which data can be sent. A UE determines the CTU it should use for transmissions based on predefined mapping rules known by both the UE (e.g., UEs 104-114) and the base stations (e.g., BS 102) in a network (e.g., network 100). These mapping rules may be implicit (i.e., default) rules pre-defined for the UE (e.g. in an applicable standard or in the firmware of the UE) and/or explicit rules defined by a BS using high level signaling. For example, different mapping rules (as referred to as mapping configurations) are pre-defined in a wireless standard, such as 3GPP, and the index of the applicable mapping configuration is signaled to a UE by the BS” (paragraph [0033]).  
“For example, FIG.  5A illustrates various UEs 502-516 mapped to four CTU access regions 518-524 under default mapping rules. In FIG. 5A, UEs 502, 504, 514, and 516 are active UEs mapped to two of the four available CTU access regions, increasing their probability for collision. A BS associated with the UEs (e.g., BS 102) determines that the default mapping is causing too many collisions and remaps certain UEs (e.g., UE 504 and 514) to the other CTU access regions as shown in FIG. 5B. BS 102 may detect the high level of collisions through high level signaling from the UEs or through repeated failed attempts to decode transmitted information (i.e., as previously discussed, pilot collisions cause failed attempts to decode transmission data). Alternatively, active UEs may be initially mapped to the same CTU in an access region. When the BS determines collisions are occurring due to this mapping, the active UEs may be re-mapped to different CTUs in the same access region ” (paragraph [0038]).  
“If the number of failures meets a certain threshold, BS 102 uses this information and overall conditions (e.g. distribution of active UEs in the CTUs) to make decision on remapping the UEs to other CTU indexes in the same or a different CTU access region in step 718. BS 102 then returns to step 706 to send the remapped CTU information via high-level signaling (e.g., broadcast, multicast, or unicast) to the UEs in its coverage area” (paragraph [0047]).  
Accordingly, Kar discloses:
(1) the size of each CTU access region (resource pool) varies depending on the expected number of UEs using the region; 
(2) the BS determines mapping the UEs to CTU access regions and sends the mapped CTU information (a resource pool of the multiple resource pools) via high-level signaling (broadcast, multicast, or unicast) to the UEs in its coverage area; 
(3) when the BS determines collisions are occurring due to this mapping, the active UEs may be re-mapped to different CTUs in the same access region; and
(4) the BS sends the mapped CTU information via high-level signaling (broadcast, multicast, or unicast) to the UEs in its coverage area.
It is clear that Kar teaches “the indication indicates a resource pool of the multiple resource pools”. 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive.
Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 5, 11  and 14-15).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

8.	Claims 1, 2, 3, 4, 8, 9, 10, 18, 19, 20, 21, 22, 23, 24, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi”.
Regarding claim 1, Arshad discloses a method of wireless communication performed by a user equipment (UE) (Figs. 1, 8, exemplary process performed in a wireless device for transmitting data packets in an uplink transmission to a network node), comprising: 
receiving a configuration (Figs. 1, 8, paragraphs [0040], [0041], [0046], each resource pools with unique ID and be preconfigured via broadcast and/or dedicated radio resource control (RRC) signaling) of one or more resource pools (Figs. 1, 8, paragraphs [0040], [0041], [0046], a set of time-frequency resource pools) for configured grant uplink communications (Figs. 1, 8, paragraphs [0040], [0041], [0046], configured with different sizes of preconfigured grants in the shared resource pool); and 
transmitting a configured grant uplink communication (Figs. 1, 8, paragraph [0068], data packets in an uplink transmission) in the one or more resource pools based at least in part on the indication (Figs. 1, 8, paragraph [0068], uplink transmission based on the determined time-frequency uplink distribution pattern).
While Arshad implicitly refers to “receiving an indication that modifies a number of resources (Figs. 1, 8, paragraphs [0051], [0071], dynamically reconfigured/adapted by a network scheduler to balance a number of active WDs  in each resource pool), in the one or more resource pools, that are available for configured grant uplink communications” (Figs. 1, 8, paragraphs [0051], [0071], defining a set of time-frequency uplink distribution patterns utilizing preconfigured grants of time-frequency resources of a time-frequency resource pool) , Shi from the same or similar field of endeavor explicitly discloses receiving an indication (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], physical layer signaling DCI) that modifies a number of resources (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], allocated shared resources account for 30% of the total resources), in the one or more resource pools (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], located in frequency domain positions in the system bandwidth of which serial numbers are lower, at which point the shared resources contain temporary resources and the temporary resources account for 50% of the shared resources), that are available for configured grant uplink communications (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], autonomous transmission i.e. always on; temporary resources refer to standby resources in the shared resources i.e. on demand), wherein the indication occurs within a first time range corresponding to a first uplink transmission occasion (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], the indication (DCI contains 1 bit information for activating the temporary resources) on a subrame n+1) and within a second time range corresponding to a second uplink transmission occasion (Figs. 2, 4, paragraphs [0057], [0063]-[0064], [0095]-[0097], a second time range corresponding to a second uplink transmission occasion (temporary resources to re-transmit the uplink data on a subframe n+2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving an indication that modifies a number of resources, in the one or more resource pools, that are available for configured grant uplink communications, wherein the indication occurs within a first time range corresponding to a first uplink transmission occasion and within a second time range corresponding to a second uplink transmission occasion” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 2, Arshad in view of Shi disclose the method according to claim 1.
Shi further discloses the configuration indicates a first set of uplink transmission occasions, in a resource pool of the one or more resource pools, that are activated by default (Fig. 4, paragraphs [0057], [0064], [0095], autonomous transmission i.e. always on; temporary resources refer to standby resources in the shared resources i.e. on demand), and a second set of uplink transmission occasions, in the resource pool, that are deactivated by default (Fig. 4, paragraphs [0057], [0064], [0095], autonomous transmission i.e. always on; temporary resources refer to standby resources in the shared resources i.e. on demand), wherein the first set of uplink transmission occasions are always activated and are not configured to be dynamically deactivated, and wherein the second set of uplink transmission occasions are configured to be dynamically activated or deactivated (Figs. 2, 4, paragraphs [0057], [0064], [0095], allocating shared resources account for 30% of the total resources and are located in frequency domain positions in the system bandwidth of which serial numbers are lower, at which point the shared resources contain temporary resources and the temporary resources account for 50% of the shared resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates a first set of uplink transmission occasions, in a resource pool of the one or more resource pools, that are activated by default, and a second set of uplink transmission occasions, in the resource pool, that are deactivated by default, wherein the first set of uplink transmission occasions are always activated and are not configured to be dynamically deactivated, and wherein the second set of uplink transmission occasions are configured to be dynamically activated or deactivated” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 3, Arshad in view of Shi disclose the method according to claim 2.
Shi further discloses the second set of uplink transmission occasions is available for transmission of the configured grant uplink communication only when transmission of the configured grant uplink communication in the first set of uplink transmission occasions fails, and transmitting the configured grant uplink communication comprises: 
attempting transmission of the configured grant uplink communication in the first set of uplink transmission occasions (paragraphs [0070]-[0071], detecting the received uplink data carried by the shared resources);  
determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed (paragraphs [0070]-[0071], if detecting that conflicts occur in the uplink data carried by the shared resources, the base station uses the physical layer signaling to activate the temporary resources in the shared resources on the premise that a preset judgement condition is satisfied); and 
transmitting the configured grant uplink communication in the second set of uplink transmission occasions based at least in part on determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed (paragraphs [0070]-[0071], after the base station allocates the shared resources, the terminals requiring low delay transmission transmit the uplink data on the shared resource regions and conflicts occur, at which point in order to guarantee delay requirements, re-allocating the shared resources will generate the larger delay, and therefore, the base station will use the physical layer signaling to activate the temporary resource for all or part of the terminals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the second set of uplink transmission occasions is available for transmission of the configured grant uplink communication only when transmission of the configured grant uplink communication in the first set of uplink transmission occasions fails, and transmitting the configured grant uplink communication comprises: attempting transmission of the configured grant uplink communication in the first set of uplink transmission occasions; 0097-179174205669 determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed; and transmitting the configured grant uplink communication in the second set of uplink transmission occasions based at least in part on determining that transmission of the configured grant uplink communication in the first set of uplink transmission occasions has failed” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 4, Arshad in view of Shi disclose the method according to claim 2.
Shi further discloses the indication is a single bit that indicates activation or deactivation of one or more uplink transmission occasions included in the second set of uplink transmission occasions (paragraphs [0096], [0097], physical layer signaling DCI contains at least 1 bit information for activating the temporary resources), and wherein the indication occurs at a fixed time or within a fixed range of times before a third uplink transmission occasion that is activated or deactivated by the indication (paragraphs [0096], [0097], terminals 1-10 all send the uplink data on a sub-frame n, and select 1, 2, 4 or 8 PRBs according to the size of respective data packet using different frequency domain resource units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is a single bit that indicates activation or deactivation of one or more uplink transmission occasions included in the second set of uplink transmission occasions, and wherein the indication occurs at a fixed time or within a fixed range of times before a third uplink transmission occasion that is activated or deactivated by the indication” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 8, Arshad in view of Shi disclose the method according to claim 1.
Shi further discloses the configuration indicates multiple sizes of a resource pool of the one or more resource pools, and wherein the indication indicates an activated size, of the multiple sizes, for the resource pool (Figs. 2, 4, paragraphs [0091], [0095], [0097], allocating shared resources account for 30% of the total resources and are located in frequency domain positions in the system bandwidth of which serial numbers are lower, at which point the shared resources contain temporary resources and the temporary resources account for 50% of the shared resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates multiple sizes of a resource pool of the one or more resource pools, and wherein the indication indicates an activated size, of the multiple sizes, for the resource pool” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 9, Arshad in view of Shi disclose the method according to claim 8.
Shi further discloses the configuration indicates a default size of the multiple sizes, and wherein the indication modifies the default size (Figs. 2, 4, paragraphs [0091], [0095], [0097], frequency domain resources at the two sides of the system bandwidth, for example, the shared resources contain 40 PRBs, PRB0-19 and PRB80-99; or in an exemplary embodiment, the shared resources are located at the center of the system bandwidth, for example, the shared resources contain 20 PRBs, PRB40-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates a default size of the multiple sizes, and wherein the indication modifies the default size” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 10, Arshad in view of Shi disclose the method according to claim 8.
Shi further discloses the indication is an index value that corresponds to a size of the multiple sizes, wherein a time between reception of the indication and a starting symbol of an uplink transmission occasion, included in the resource pool, to  which the activated size applies satisfies a threshold, and wherein the activated size applies to subsequent uplink transmission occasions until at least one of: reception of a new indication that indicates a different size than the activated size, expiration of a timer that triggers a return to a default size, or a combination thereof (paragraphs [0090], [0091], [0095], [0097], in order to guarantee delay requirements, re-allocating the shared resources will generate the larger delay, and therefore, the physical layer signaling will be used on a sub-frame n+1 to activate the temporary resources for the group of terminals. The physical layer signaling DCI contains at least 1 bit information for activating the temporary resources, and the using time of the temporary resources after the activation will be a fixed value 10 ms; thereafter, the terminals receiving the physical layer signaling may use both the temporary and the original shared resources to re-transmit the uplink data on a sub-frame n+2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is an index value that corresponds to a size of the multiple sizes, wherein a time between reception of the indication and a starting symbol of an uplink transmission occasion, included in the resource pool, to  which the activated size applies satisfies a threshold, and wherein the activated size applies to subsequent uplink transmission occasions until at least one of: reception of a new indication that indicates a different size than the activated size, expiration of a timer that triggers a return to a default size, or a combination thereof” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).



Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 19, Arshad in view of Shi disclose the method according to claim 18.
Shi further discloses the indication that modifies the number of resources is transmitted based at least in part on a determination of whether uplink traffic satisfies a threshold (paragraphs [0072], [0073], a ratio of the shared resources in which the conflicts occur to the total shared resources exceeds a preset ratio, and transmission delay exceeds a preset delay threshold; and the number of terminals using the shared resources exceeds a preset number threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication that modifies the number of resources is transmitted based at least in part on a determination of whether uplink traffic satisfies a threshold” as taught by Shi, in the system of Arshad, so that it would provide transmitting and controlling uplink data with respect to requirement for the transmission characteristic of ultra-low delay in future 5G systems (Shi, paragraph [0007]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 19.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 20.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi” in view of Nimbalker et al. (US 2017/0171859 A1), hereinafter “Nimbalker”.
Regarding claim 6, Arshad in view of Shi disclose the method according to claim 2.
Neither Arshad nor Shi explicitly discloses “the first set of uplink transmission occasions is associated with a first admission probability parameter that is different from a second  admission probability parameter associated with the second set of uplink transmission occasions, wherein the first admission probability parameter is indicated in the configuration or another message, and wherein the second admission probability parameter is derived from the first admission probability parameter or indicated in the configuration or another message”.
However, Nimbalker from the same or similar field of endeavor discloses the first set of uplink transmission occasions is associated with a first admission probability parameter that is different from a second  admission probability parameter associated with the second set of uplink transmission occasions, wherein the first admission probability parameter is indicated in the configuration or another message, and wherein the second admission probability parameter is derived from the first admission probability parameter or indicated in the configuration or another message (paragraphs [0048], [0053], [0066], a grant can signal the sets allowed, and the UE can select a resource from the allowed sets based on a hashing function; the probability field, such as a 2-bit field, can indicate one of four values, such as 0.25, 0.5, 0.75, and 1, that indicate the probability with which a UE can transmit on the uplink resource indicated by the grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first set of uplink transmission occasions is associated with a first admission probability parameter that is different from a second  admission probability parameter associated with the second set of uplink transmission occasions, wherein the first admission probability parameter is indicated in the configuration or another message, and wherein the second admission probability parameter is derived from the first admission probability parameter or indicated in the configuration or another message” as taught by Nimbalker, in the combined system of Arshad and Shi, so that it would provide resource selection for reducing latency of Long Term Evolution uplink transmissions directed to resource assignment and modulation and coding scheme (Nimbalker, paragraph [0003]).

10.	Claims 7, 16, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi” in view of Sun et al. (US 2019/0335480 A1), hereinafter “Sun”.
Regarding claim 7, Arshad in view of Shi disclose the method according to claim 2.
Neither Arshad nor Shi explicitly discloses “determining a hybrid automatic repeat request (HARQ) process identifier for the configured grant uplink communication based at least in part on an assumption that the second set of uplink transmission occasions is deactivated, wherein a HARQ process identifier associated with a transmission occasion in the second set of uplink transmission occasions is a same HARQ process identifier associated with a transmission occasion, in the first set of uplink transmission occasions, that occurs immediately prior to the transmission occasion in the second set of uplink transmission occasions”.
However, Sun from the same or similar field of endeavor discloses determining a hybrid automatic repeat request (HARQ) process identifier for the configured grant uplink communication based at least in part on an assumption that the second set of uplink transmission occasions is deactivated, wherein a HARQ process identifier associated with a transmission occasion in the second set of uplink transmission occasions is a same HARQ process identifier associated with a transmission occasion, in the first set of uplink transmission occasions, that occurs immediately prior to the transmission occasion in the second set of uplink transmission occasions (Figs. 2, 3, 4, paragraphs [0116], [0117], [0138], in some examples, a field of the group physical control channel 330 may include a control message that is an ACK message; in some examples, a field of the group physical control channel 330 may include a control message that is a NACK message; in some examples, the HARQ identifier may be input to the hash function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a hybrid automatic repeat request (HARQ) process identifier for the configured grant uplink communication based at least in part on an assumption that the second set of uplink transmission occasions is deactivated, wherein a HARQ process identifier associated with a transmission occasion in the second set of uplink transmission occasions is a same HARQ process identifier associated with a transmission occasion, in the first set of uplink transmission occasions, that occurs immediately prior to the transmission occasion in the second set of uplink transmission occasions” as taught by Sun, in the combined system of Arshad and Shi, so that it would provide group physical control channel signaling, or other downlink signaling relates to improved methods, systems, devices, or apparatuses that support autonomous uplink (AUL) transmissions using shared radio frequency spectrum (Sun, paragraph [0005]).

Regarding claim 16, Arshad in view of Shi disclose the method according to claim 1.
Neither Arshad nor Shi explicitly discloses “the indication is included in a group common physical downlink control channel (GC-PDCCH) communication, and wherein the  configuration indicates a bit field, of the GC-PDCCH communication, to be monitored by the UE to receive the indication”.
However, Sun from the same or similar field of endeavor discloses the indication is included in a group common physical downlink control channel (GC-PDCCH) communication, and wherein the  configuration indicates a bit field, of the GC-PDCCH communication, to be monitored by the UE to receive the indication (paragraphs [0121], [0129], in some examples, a field of the group physical control channel 330 may include a control message that is an activate message or a deactivate message; for instance, if control signaling 310 configures, but does not activate, AUL resources 315, field 320-a may contain an activate message to indicate that AUL resources 315-b are available for AUL transmissions; if field 320-b contains a deactivate message, then one or more UEs 115 configured to monitor field 320-b may determine that subsequent AUL resources 315 are not available for AUL transmissions, and may refrain from sending AUL transmissions on AUL resources 315).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is included in a group common physical downlink control channel (GC-PDCCH) communication, and wherein the  configuration indicates a bit field, of the GC-PDCCH communication, to be monitored by the UE to receive the indication” as taught by Sun, in the combined system of Arshad and Shi, so that it would provide group physical control channel signaling, or other downlink signaling relates to improved methods, systems, devices, or apparatuses that support autonomous uplink (AUL) transmissions using shared radio frequency spectrum (Sun, paragraph [0005]).
Regarding claim 17, Arshad in view of Shi disclose the method according to claim 1.
Neither Arshad nor Shi explicitly discloses “transmitting configured grant uplink control information, that includes an identifier of the UE, in association with the configured grant uplink communication”.
However, Sun from the same or similar field of endeavor discloses transmitting configured grant uplink control information, that includes an identifier of the UE, in association with the configured grant uplink communication (paragraphs [0121], [0129], transmitting an AUL transmission on AUL resources 415-a, base station 105-a may send a control message in field 420-a to UE 115-a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting configured grant uplink control information, that includes an identifier of the UE, in association with the configured grant uplink communication” as taught by Sun, in the combined system of Arshad and Shi, so that it would provide group physical control channel signaling, or other downlink signaling relates to improved methods, systems, devices, or apparatuses that support autonomous uplink (AUL) transmissions using shared radio frequency spectrum (Sun, paragraph [0005]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

11.	Claims 12, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ARSHAD et al. et al. (US 2019/0069319 A1), hereinafter “Arshad” in view of SHI et al. (US 2018/0027575 A1), hereinafter “Shi” in view of Kar Kin Au et al. (US 2014/0254544 A1), hereinafter “Kar”.
Regarding claim 12, Arshad in view of Shi disclose the method according to claim 1.
Neither Arshad nor Shi explicitly discloses “the configuration indicates multiple resource pools that have different sizes, and wherein the indication indicates a resource pool of the multiple resource pools”.
However, Kar from the same or similar field of endeavor discloses the configuration indicates multiple resource pools that have different sizes, and wherein the indication indicates a resource pool of the multiple resource pools (Figs. 2, 5A, 5B, paragraphs [0028], [0033], [0034], [0038], various UEs mapped to four CTU access regions under default mapping rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates multiple resource pools that have different sizes, and wherein the indication indicates a resource pool of the multiple resource pools” as taught by Kar, in the combined system of Arshad and Shi, so that it would provide uplink grant-free transmission scheme in accordance with UE mapping rule and the default contention transmission unit mapping scheme (Kar, paragraph [0007]).

Regarding claim 13, Arshad in view of Shi and Kar disclose the method according to claim 12.
Kar further discloses the configuration indicates a default resource pool of the multiple resource pools (Figs. 2, 5A, 5B, paragraphs [0028], [0033], [0034], [0038], various UEs mapped to four CTU access regions under default mapping rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration indicates a default resource pool of the multiple resource pools” as taught by Kar, in the combined system of Arshad and Shi, so that it would provide uplink grant-free transmission scheme in accordance with UE mapping rule and the default contention transmission unit mapping scheme (Kar, paragraph [0007]).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Allowable Subject Matter
12.	Claims 5, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 18, 22 and 27) were amended with similar features and the amendments were submitted in a formal response.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414